UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07486 Nuveen Maryland Premium Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/29/16 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Maryland Premium Income Municipal Fund (NMY) February 29, 2016 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 150.8% (99.4% of Total Investments) MUNICIPAL BONDS – 150.3% (99.1% of Total Investments) Consumer Discretionary – 4.8% (3.2% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A: $ 540 5.000%, 9/01/16 – SYNCORA GTY Insured No Opt. Call Ba1 $ 549,806 5.250%, 9/01/19 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 5.250%, 9/01/25 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 5.250%, 9/01/27 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 4.600%, 9/01/30 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 5.000%, 9/01/32 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 5.250%, 9/01/39 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 Baltimore, Maryland, Subordinate Lien Convention Center Hotel Revenue Bonds, Series 2006B, 9/16 at 100.00 BB 5.875%, 9/01/39 Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference 12/16 at 100.00 N/R Center, Series 2006A, 5.000%, 12/01/31 (4) Total Consumer Discretionary Consumer Staples – 3.8% (2.5% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B– Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed 6/22 at 100.00 B– Revenue Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A: 5.250%, 6/01/32 6/17 at 100.00 CCC 5.625%, 6/01/47 6/17 at 100.00 CCC Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 5/16 at 100.00 B3 Series 2006A, 5.000%, 6/01/46 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/16 at 100.00 BBB+ Series 2002, 5.500%, 5/15/39 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed 5/16 at 100.00 BB+ Bonds, San Diego County Tobacco Asset Securitization Corporation, Senior Series 2006A, 5.000%, 6/01/37 Tobacco Settlement Financing Corporation, Virgin Islands, Tobacco Settlement Asset-Backed 5/16 at 100.00 A3 Bonds, Series 2001, 5.000%, 5/15/31 Total Consumer Staples Education and Civic Organizations – 14.5% (9.6% of Total Investments) Frederick County, Maryland, Educational Facilities Revenue Bonds, Mount Saint Mary’s 9/16 at 100.00 BB+ University, Series 2006, 5.625%, 9/01/38 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Goucher College, 7/22 at 100.00 A– Series 2012A, 5.000%, 7/01/34 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins University, Series 2008A: 5.000%, 7/01/18 No Opt. Call AA+ 5.250%, 7/01/38 No Opt. Call AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins University, Series 2012A: 5.000%, 7/01/30 No Opt. Call AA+ 5.000%, 7/01/37 No Opt. Call AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins University, Series 2013B: 5.000%, 7/01/38 7/23 at 100.00 AA+ 4.250%, 7/01/41 7/23 at 100.00 AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Loyola University 10/22 at 100.00 A Maryland, Series 2012A, 5.000%, 10/01/39 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Loyola University Maryland, Series 2014: 5.000%, 10/01/45 10/24 at 100.00 A 4.000%, 10/01/45 10/24 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute 6/16 at 100.00 Baa1 College of Art, Series 2006, 5.000%, 6/01/30 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute 6/17 at 100.00 Baa1 College of Art, Series 2007, 5.000%, 6/01/36 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute College of Art, Series 2012: 5.000%, 6/01/34 No Opt. Call Baa1 5.000%, 6/01/47 6/22 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Patterson Park 7/20 at 100.00 BBB– Public Charter School Issue, Series 2010, 6.000%, 7/01/40 Morgan State University, Maryland, Student Tuition and Fee Revenue Bonds, Academic Fees and 7/22 at 100.00 A+ Auxiliary Facilities, Series 2012, 5.000%, 7/01/29 Morgan State University, Maryland, Student Tuition and Fee Revenue Refunding Bonds, Academic No Opt. Call AA– Fees and Auxiliary Facilities, Series 1993, 6.100%, 7/01/20 – NPFG Insured University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Refunding Series 2015A, No Opt. Call AA+ 5.000%, 4/01/16 University of Puerto Rico, University System Revenue Bonds, Refunding Series 2006P, 6/16 at 100.00 CC 5.000%, 6/01/23 University of Puerto Rico, University System Revenue Bonds, Series 2006Q, 5.000%, 6/01/19 6/16 at 100.00 CC Westminster, Maryland, Educational Facilities Revenue Bonds, McDaniel College, Series 2006: 5.000%, 11/01/31 11/16 at 100.00 BBB+ 4.500%, 11/01/36 11/16 at 100.00 BBB+ Total Education and Civic Organizations Health Care – 33.9% (22.3% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Maryland, Hospital Revenue Bonds, Meritus Medical Center, Series 2015: 4.000%, 7/01/32 7/25 at 100.00 BBB 4.250%, 7/01/35 7/25 at 100.00 BBB 5.000%, 7/01/45 7/25 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds Doctors Community 7/20 at 100.00 Baa3 Hospital, Refunding Series 2010, 5.750%, 7/01/38 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Adventist Healthcare, Series 2011A: 6.250%, 1/01/31 1/22 at 100.00 Baa2 6.125%, 1/01/36 1/22 at 100.00 Baa2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel No Opt. Call A Health System Issue, Series 2012, 5.000%, 7/01/24 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel 7/19 at 100.00 A Health System, Series 2010, 5.000%, 7/01/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Calvert Health 7/23 at 100.00 A System Issue, Refunding Series 2013, 5.000%, 7/01/38 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll Hospital Center, Series 2012A: 4.000%, 7/01/30 7/22 at 100.00 A1 5.000%, 7/01/37 7/22 at 100.00 A1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Doctors Community 7/17 at 100.00 Baa3 Hospital, Series 2007A, 5.000%, 7/01/29 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Frederick Memorial No Opt. Call Baa1 Hospital Issue, Series 2012A, 4.250%, 7/01/32 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins 5/25 at 100.00 AA– Health System Issue, Series 2015A, 4.000%, 5/15/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins 5/20 at 100.00 AA– Health System Obligated Group Issue, Series 2010, 5.000%, 5/15/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins Health System Obligated Group Issue, Series 2011A: 5.000%, 5/15/25 5/21 at 100.00 AA– 5.000%, 5/15/26 5/21 at 100.00 AA– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health 7/17 at 100.00 AA System, Series 2008, 5.000%, 7/01/28 – AGM Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2011: 5.750%, 7/01/31 No Opt. Call A+ 6.000%, 7/01/41 7/21 at 100.00 A+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2015: 4.000%, 7/01/35 7/25 at 100.00 A+ 5.000%, 7/01/40 7/25 at 100.00 A+ 4.125%, 7/01/47 7/25 at 100.00 A+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health 2/25 at 100.00 A2 Issue, Series 2015, 5.000%, 8/15/38 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical 7/22 at 100.00 BBB Center, Series 2011, 5.000%, 7/01/31 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center, Series 2016A: 90 5.000%, 7/01/36 (WI/DD, Settling 3/02/16) 7/26 at 100.00 BBB 5.000%, 7/01/38 (WI/DD, Settling 3/02/16) 7/26 at 100.00 BBB 4.000%, 7/01/42 (WI/DD, Settling 3/02/16) 7/26 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Peninsula Regional Medical Center Issue, Series 2015: 5.000%, 7/01/39 7/24 at 100.00 A 5.000%, 7/01/45 7/24 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System Issue, Series 2013A: 5.000%, 7/01/43 7/22 at 100.00 A2 4.000%, 7/01/43 7/22 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of 7/25 at 100.00 A2 Maryland Medical System Issue, Series 2015, 5.000%, 7/01/35 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of 7/19 at 100.00 A2 Maryland Medical System, Series 2010, 5.125%, 7/01/39 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland 7/24 at 100.00 BBB Health, Series 2014, 5.250%, 7/01/34 Montgomery County, Maryland, Revenue Bonds, Trinity Health Credit Group, Refunding Series 12/21 at 100.00 AA 2011MD, 5.000%, 12/01/40 Montgomery County, Maryland, Revenue Bonds, Trinity Health Credit Group, Series 2015: 5.000%, 12/01/44 6/25 at 100.00 AA 4.000%, 12/01/44 6/25 at 100.00 AA Montgomery County, Maryland, Revenue Bonds, Trinity Health Credit Group, Series 2016, 6/26 at 100.00 AA 5.000%, 12/01/45 Total Health Care Housing/Multifamily – 6.0% (3.9% of Total Investments) Anne Arundel County, Maryland, FNMA Multifamily Housing Revenue Bonds, Glenview Gardens 1/20 at 102.00 AA+ Apartments Project, Series 2009, 5.000%, 1/01/28 (Mandatory put 1/01/27) Howard County Housing Commission, Maryland, Revenue Bonds, Columbia Commons Apartments, Series 2014A: 4.000%, 6/01/34 6/24 at 100.00 A+ 5.000%, 6/01/44 6/24 at 100.00 A+ Howard County Housing Commission, Maryland, Revenue Bonds, The Verona at Oakland Mills Project, Series 2013: 5.000%, 10/01/28 10/23 at 100.00 A+ 4.625%, 10/01/28 10/23 at 100.00 A+ Maryland Community Development Administration, Multifamily Housing Revenue Bonds, Princess 6/16 at 100.00 Aaa Anne Apartments, Series 2001D, 5.450%, 12/15/33 (Alternative Minimum Tax) Maryland Economic Development Corporation, Student Housing Revenue Bonds, Salisbury University Project, Refunding Series 2013: 5.000%, 6/01/27 6/23 at 100.00 Baa3 5.000%, 6/01/34 6/23 at 100.00 Baa3 Maryland Economic Development Corporation, Student Housing Revenue Bonds, Sheppard Pratt No Opt. Call BBB– University Village, Series 2012, 5.000%, 7/01/33 Maryland Economic Development Corporation, Student Housing Revenue Bonds, University of 7/25 at 100.00 BBB– Maryland – Baltimore Project, Refunding Senior Lien Series 2015, 5.000%, 7/01/39 Maryland Economic Development Corporation, Student Housing Revenue Bonds, University of Maryland, College Park Project, Refunding Series 2016: 5.000%, 6/01/31 (WI/DD, Settling 3/17/16) – AGM Insured 6/26 at 100.00 AA 5.000%, 6/01/35 (WI/DD, Settling 3/17/16) – AGM Insured 6/26 at 100.00 AA 5.000%, 6/01/43 (WI/DD, Settling 3/17/16) – AGM Insured 6/26 at 100.00 AA Montgomery County Housing Opportunities Commission, Maryland, Multifamily Housing 7/24 at 100.00 Aaa Development Bonds, Series 2014A, 3.875%, 7/01/39 Total Housing/Multifamily Housing/Single Family – 8.7% (5.7% of Total Investments) Maryland Community Development Administration Department of Housing and Community 9/18 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2009B, 4.750%, 9/01/39 Maryland Community Development Administration Department of Housing and Community 3/26 at 100.00 AA Development, Residential Revenue Bonds, Series 2011B, 3.250%, 3/01/36 (WI/DD, Settling 3/01/16) Maryland Community Development Administration Department of Housing and Community 9/23 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2014A, 4.300%, 9/01/32 Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2014C: 3.400%, 3/01/31 3/24 at 100.00 Aa2 3.750%, 3/01/39 3/24 at 100.00 Aa2 Maryland Community Development Administration Department of Housing and Community 12/24 at 100.00 Aaa Development, Residential Revenue Bonds, Series 2014I, 3.450%, 12/15/31 Maryland Community Development Administration Department of Housing and Community 9/25 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2015A, 3.800%, 9/01/35 Maryland Community Development Administration, Department of Housing and Community 3/16 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2006I, 4.875%, 9/01/26 (Alternative Minimum Tax) (UB) (5) Maryland Community Development Administration, Department of Housing and Community 9/16 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2006L, 4.900%, 9/01/31 (Alternative Minimum Tax) (UB) (5) Maryland Community Development Administration, Department of Housing and Community 3/17 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2007D, 4.850%, 9/01/37 (Alternative Minimum Tax) (UB) (5) Maryland Community Development Administration, Department of Housing and Community 3/17 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2007H, 5.000%, 9/01/27 (Alternative Minimum Tax) (UB) (5) Total Housing/Single Family Industrials – 2.8% (1.9% of Total Investments) Maryland Economic Development Corporation, Economic Development Revenue Bonds, 6/20 at 100.00 Baa3 Transportation Facilities Project, Series 2010A, 5.750%, 6/01/35 Maryland Economic Development Corporation, Solid Waste Disposal Revenue Bonds, Waste No Opt. Call A– Management Inc., Series 2002, 4.600%, 4/01/16 (Alternative Minimum Tax) Total Industrials Long-Term Care – 5.9% (3.9% of Total Investments) Baltimore County, Maryland, Revenue Bonds, Oak Crest Village, Series 2007A, 5.000%, 1/01/37 1/17 at 100.00 A Gaithersburg, Maryland, Economic Development Revenue Bonds, Asbury Methodist Homes Inc., 1/20 at 100.00 BBB Series 2009B, 6.000%, 1/01/23 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Charlestown Community Issue, Series 2010: 6.125%, 1/01/30 1/21 at 100.00 A 6.250%, 1/01/45 1/21 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, King Farm Presbyterian Community, Series 2007A: 5.000%, 1/01/17 No Opt. Call N/R 5.250%, 1/01/27 1/17 at 100.00 N/R 5.300%, 1/01/37 1/17 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Ridge 7/17 at 100.00 A– Retirement Community, Series 2007, 4.750%, 7/01/34 Total Long-Term Care Tax Obligation/General – 17.4% (11.4% of Total Investments) Anne Arundel County, Maryland, General Obligation Bonds, Consolidated Water & Sewer, Refunding 3/16 at 100.00 AAA Series 2006, 5.000%, 3/01/17 Baltimore, Maryland, General Obligation Bonds, Consolidated Public Improvements, Series 2011A: 5.000%, 10/15/29 10/21 at 100.00 AA 5.000%, 10/15/30 10/21 at 100.00 AA Charles County, Maryland, General Obligation Bonds, Consolidated Public Improvement, Series No Opt. Call AAA 2006, 5.000%, 3/01/16 Howard County, Maryland, General Obligation Consolidated Public Improvement Bonds, Refunding 2/22 at 100.00 AAA Series 2014A, 5.000%, 2/15/23 Huntington Beach Union High School District, Orange County, California, General Obligation No Opt. Call AA Bonds, Series 2005, 0.000%, 8/01/30 – AGM Insured Maryland National Capital Park Planning Commission, Prince George’s County, General Obligation 5/16 at 100.00 AAA Bonds, Park Acquisition and Development, Series 2004EE-2, 5.000%, 1/15/17 Maryland State, General Obligation Bonds, State & Local Facilities Loan, First Series 2009C, No Opt. Call AAA 5.000%, 3/01/16 Maryland State, General Obligation Bonds, State & Local Facilities Loan, First Series 2011B, No Opt. Call AAA 5.000%, 3/15/17 Maryland State, General Obligation Bonds, State & Local Facilities Loan, Second Series 2006, No Opt. Call AAA 5.000%, 8/01/16 Maryland State, General Obligation Bonds, State & Local Facilities Loan, Second Series 2009A, No Opt. Call AAA 3.000%, 8/15/17 Maryland State, General Obligation Bonds, State & Local Facilities Loan, Second Series 2009B: 5.250%, 8/15/16 No Opt. Call AAA 5.250%, 8/15/17 No Opt. Call AAA Montgomery County, Maryland, General Obligation Bonds, Consolidated Public Improvement Series No Opt. Call AAA 2006A, 5.000%, 5/01/16 Patterson Joint Unified School District, Stanislaus County, California, General Obligation No Opt. Call AA Bonds, 2008 Election Series 2009B, 0.000%, 8/01/42 – AGM Insured Prince George’s County, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2014A: 4.000%, 9/01/30 9/24 at 100.00 AAA 4.000%, 9/01/31 9/24 at 100.00 AAA Puerto Rico, General Obligation Bonds, Public Improvement Refunding Series 2007A, 5.500%, No Opt. Call AA– 7/01/20 – NPFG Insured Puerto Rico, General Obligation Bonds, Public Improvement Series 2002A, 5.500%, 7/01/20 – No Opt. Call AA– NPFG Insured San Ysidro School District, San Diego County, California, General Obligation Bonds, 1997 No Opt. Call AA Election Series 2012G, 0.000%, 8/01/40 – AGM Insured Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, No Opt. Call AAA General Obligation Bonds, Consolidated Public Improvement, Refunding Series 2009, 5.000%, 6/01/17 Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, No Opt. Call AAA General Obligation Bonds, Consolidated Public Improvement, Refunding Series 2013, 4.000%, 6/01/17 Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, No Opt. Call AAA General Obligation Bonds, Consolidated Public Improvement, Series 2010A, 5.000%, 6/01/16 Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, No Opt. Call AAA General Obligation Bonds, Consolidated Public Improvement, Series 2012, 5.000%, 6/01/16 Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Capital 8/25 at 35.55 Aaa Appreciation Series 2015, 0.000%, 8/15/50 Total Tax Obligation/General Tax Obligation/Limited – 16.2% (10.7% of Total Investments) Anne Arundel County, Maryland, Special Obligation Bonds, National Business Park – North 7/18 at 102.00 N/R Project, Series 2010, 6.100%, 7/01/40 Anne Arundel County, Maryland, Special Tax District Revenue Bonds, Villages of Dorchester & 7/23 at 100.00 A+ Farmington Village Projects, Series 2013, 5.000%, 7/01/32 Baltimore, Maryland, Revenue Refunding Bonds, Convention Center, Series 1998, 5.000%, 3/16 at 100.00 AA– 9/01/19 – NPFG Insured Baltimore, Maryland, Special Obligation Bonds, Consolidated Tax Increment Financing, Series 2015: 5.000%, 6/15/30 6/24 at 100.00 BBB+ 5.000%, 6/15/33 6/24 at 100.00 BBB+ Frederick County, Maryland, Lake Linganore Village Community Development Special Obligation Bonds, Series 2001A: 85 5.600%, 7/01/20 – RAAI Insured 7/16 at 100.00 AA 5.700%, 7/01/29 – RAAI Insured 7/16 at 100.00 AA Fredrick County, Maryland, Special Obligation Bonds, Urbana Community Development Authority, Series 2010A: 5.000%, 7/01/30 7/20 at 100.00 A– 5.000%, 7/01/40 7/20 at 100.00 A– Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.250%, 1/01/36 1/22 at 100.00 A Huntington Beach Union High School District, Orange County, California, Certificates of No Opt. Call AA Participation, Capital Project, Series 2007, 0.000%, 9/01/35 – AGM Insured Hyattsville, Maryland, Special Obligation Bonds, University Town Center Project, Series 2004, 7/16 at 100.00 N/R 5.750%, 7/01/34 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2009A, No Opt. Call A– 0.000%, 12/15/32 Prince George’s County, Maryland, Special Obligation Bonds, National Harbor Project, Series 5/16 at 100.00 N/R 2005, 5.200%, 7/01/34 Prince George’s County, Maryland, Special Tax District Bonds, Victoria Falls Project, Series 7/16 at 100.00 N/R 2005, 5.250%, 7/01/35 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.500%, No Opt. Call CC 7/01/29 – AMBAC Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, No Opt. Call Ca 0.000%, 7/01/44 – AMBAC Insured Puerto Rico Municipal Finance Agency, Series 2002A, 5.250%, 8/01/21 – AGM Insured 5/16 at 100.00 AA Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/40 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/47 – AMBAC Insured No Opt. Call Caa3 Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2007CC: 5.500%, 7/01/28 – NPFG Insured No Opt. Call AA– 5.500%, 7/01/30 – AGM Insured No Opt. Call AA Virgin Islands Public Finance Authority, Federal Highway Grant Anticipation Loan Note Revenue 9/25 at 100.00 A Bonds, Series 2015, 5.000%, 9/01/30 Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Refunding Series 10/16 at 100.00 AA– 2006, 5.000%, 10/01/27 – FGIC Insured Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Working Capital Series 2014A: 5.000%, 10/01/29 10/24 at 100.00 BBB+ 5.000%, 10/01/34 10/24 at 100.00 BBB+ 5.000%, 10/01/34 – AGM Insured 10/24 at 100.00 AA Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/19 at 100.00 AA Series 2009A-1, 5.000%, 10/01/29 – AGM Insured Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien, No Opt. Call AA Series 2013A, 5.000%, 10/01/24 – AGM Insured Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Series 2012A, 10/22 at 100.00 BBB 5.000%, 10/01/32 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate 10/20 at 100.00 Baa2 Lien Series 2010B, 5.250%, 10/01/29 Total Tax Obligation/Limited Transportation – 4.7% (3.1% of Total Investments) Baltimore, Maryland, Revenue Refunding Bonds, Parking System Facilities, Series 1998A: 5.250%, 7/01/17 – FGIC Insured No Opt. Call AA– 5.250%, 7/01/21 – FGIC Insured No Opt. Call AA– Guam International Airport Authority, Revenue Bonds, Series 2013C, 6.375%, 10/01/43 10/23 at 100.00 BBB (Alternative Minimum Tax) Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, Johns Hopkins Hospital, Series 2001: 5.000%, 7/01/27 – AMBAC Insured 7/16 at 100.00 N/R 5.000%, 7/01/34 – AMBAC Insured 7/16 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, 5/16 at 100.00 N/R Johns Hopkins Medical Institutions, Series 1996, 5.500%, 7/01/26 – AMBAC Insured Maryland Transportation Authority, Revenue Bonds, Grant Anticipation Series 2008, No Opt. Call AAA 5.250%, 3/01/16 Maryland Transportation Authority, Revenue Bonds, Transportation Facilities Projects, Series 7/17 at 100.00 AA 2007, 5.000%, 7/01/30 – AGM Insured (UB) (5) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997: 20 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 6/16 at 100.00 AA– 70 5.750%, 12/01/25 – NPFG Insured (Alternative Minimum Tax) 6/16 at 100.00 AA– Total Transportation U.S. Guaranteed – 25.0% (16.5% of Total Investments) (6) Baltimore County, Maryland, Revenue Bonds, Catholic Health Initiatives, Series 2006A, 5.000%, 9/16 at 100.00 A+ (6) 9/01/36 (Pre-refunded 9/01/16) Baltimore, Maryland, Revenue Bonds, Wastewater Projects, Series 2006C: 5.000%, 7/01/31 (Pre-refunded 7/01/16) – AMBAC Insured 7/16 at 100.00 AA (6) 5.000%, 7/01/31 (Pre-refunded 7/01/16) – AMBAC Insured 7/16 at 100.00 AA (6) Baltimore, Maryland, Revenue Bonds, Wastewater Projects, Series 2007D, 5.000%, 7/01/32 7/17 at 100.00 AA (6) (Pre-refunded 7/01/17) – AMBAC Insured Baltimore, Maryland, Revenue Bonds, Water Projects, Refunding Series 1994A, 5.000%, 7/01/24 – No Opt. Call AA (6) FGIC Insured (ETM) Baltimore, Maryland, Revenue Bonds, Water Projects, Refunding Series 1998A, 5.000%, 7/01/28 – No Opt. Call AA (6) FGIC Insured (ETM) 15 Charles County, Maryland, General Obligation Bonds, Consolidated Public Improvement, Series No Opt. Call Aa1 (6) 2006, 5.000%, 3/01/16 (ETM) Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Second Issue 9/18 at 100.00 AAA Series 2008, 5.000%, 9/01/22 (Pre-refunded 9/01/18) Maryland Economic Development Corporation, Student Housing Revenue Bonds, University of 6/16 at 100.00 AA (6) Maryland College Park Projects, Refunding Series 2006, 5.000%, 6/01/33 (Pre-refunded 6/01/16) – CIFG Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel 7/19 at 100.00 A (6) Health System, Series 2009A, 6.750%, 7/01/39 (Pre-refunded 7/01/19) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland 7/16 at 100.00 AA– (6) Health, Series 2006A, 4.500%, 1/01/22 (Pre-refunded 7/01/16) – NPFG Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll Hospital Center, Series 2006: 4.500%, 7/01/26 (Pre-refunded 7/01/16) 7/16 at 100.00 A1 (6) 5.000%, 7/01/40 (Pre-refunded 7/01/16) 7/16 at 100.00 A1 (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Edenwald, Series 7/16 at 100.00 N/R (6) 2006A, 5.400%, 1/01/31 (Pre-refunded 7/01/16) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Helix Health, Series 1997: 5.000%, 7/01/17 – AMBAC Insured (ETM) No Opt. Call N/R (6) 5.000%, 7/01/27 – AMBAC Insured (ETM) No Opt. Call N/R (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health 7/17 at 100.00 AA (6) System, Series 2008, 5.000%, 7/01/28 (Pre-refunded 7/01/17) – AGM Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, Series 2007: 5.250%, 5/15/46 (Pre-refunded 5/15/16) 5/16 at 100.00 A2 (6) 5.250%, 5/15/46 (Pre-refunded 5/15/16) – BHAC Insured 5/16 at 100.00 AA+ (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center Project, Series 2007A: 5.000%, 7/01/37 (Pre-refunded 7/01/17) 7/17 at 100.00 BBB (6) 5.500%, 7/01/42 (Pre-refunded 7/01/17) 7/17 at 100.00 BBB (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Peninsula Regional 7/16 at 100.00 A (6) Medical Center, Series 2006, 5.000%, 7/01/36 (Pre-refunded 7/01/16) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System, Series 2006: 5.000%, 7/01/31 (Pre-refunded 7/01/16) 7/16 at 100.00 A2 (6) 5.000%, 7/01/36 (Pre-refunded 7/01/16) 7/16 at 100.00 A2 (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County Hospital, Series 2008: 5.750%, 1/01/33 (Pre-refunded 1/01/18) 1/18 at 100.00 BBB (6) 5.750%, 1/01/38 (Pre-refunded 1/01/18) 1/18 at 100.00 BBB (6) 6.000%, 1/01/43 (Pre-refunded 1/01/18) 1/18 at 100.00 BBB (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland 7/16 at 100.00 AA– (6) Health, Series 2006A, 5.000%, 7/01/34 (Pre-refunded 7/01/16) – NPFG Insured Maryland State, General Obligation Bonds, State & Local Facilities Loan, Second Series 2009B, 8/19 at 100.00 AAA 5.000%, 8/15/21 (Pre-refunded 8/15/19) Maryland Transportation Authority, Revenue Refunding Bonds, Transportation Facilities No Opt. Call Aaa Projects, First Series 1978, 6.800%, 7/01/16 – AMBAC Insured (ETM) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 1998A, No Opt. Call Aaa 5.125%, 6/01/24 – AMBAC Insured (ETM) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 1996Y, 7/16 at 100.00 Aaa 5.500%, 7/01/36 (Pre-refunded 7/01/16) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call A3 (6) 5.500%, 7/01/19 – NPFG Insured (ETM) University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Series 2006A, 5.000%, 10/16 at 100.00 AA+ (6) 10/01/22 (Pre-refunded 10/01/16) Total U.S. Guaranteed Utilities – 2.5% (1.7% of Total Investments) Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/30 – AGM Insured 10/22 at 100.00 AA Guam Power Authority, Revenue Bonds, Series 2014A: 5.000%, 10/01/39 10/24 at 100.00 AA 5.000%, 10/01/44 10/24 at 100.00 AA Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2004PP, 5.000%, 7/01/22 – 5/16 at 100.00 AA– NPFG Insured Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/22 – 5/16 at 100.00 AA– FGIC Insured Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Refunding Series 7/17 at 100.00 BB+ 2007A, 5.000%, 7/01/24 Total Utilities Water and Sewer – 4.1% (2.7% of Total Investments) Baltimore, Maryland, Project and Revenue Refunding Bonds, Water Projects, Series 2013B, 1/24 at 100.00 AA 5.000%, 7/01/38 Baltimore, Maryland, Revenue Bonds, Wastewater Projects, Series 2011A, 5.000%, 7/01/41 7/21 at 100.00 AA Baltimore, Maryland, Revenue Bonds, Water Projects, Refunding Series 1994A, 5.000%, 7/01/24 – No Opt. Call AA FGIC Insured Baltimore, Maryland, Revenue Bonds, Water Projects, Subordinate Series 2014A, 5.000%, 7/01/44 1/25 at 100.00 AA– Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/24 at 100.00 A– Refunding Series 2014A, 5.000%, 7/01/35 Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/23 at 100.00 A– Series 2013, 5.500%, 7/01/43 Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/26 at 100.00 A– Series 2016, 5.000%, 1/01/46 Total Water and Sewer $ 527,881 Total Municipal Bonds (cost $497,545,835) Shares Description (1) Value COMMON STOCKS – 0.5% (0.3% of Total Investments) Airlines – 0.5% (0.3% of Total Investments) American Airlines Group Inc. (7) $ 1,828,887 Total Common Stocks (cost $1,288,472) Total Long-Term Investments (cost $498,834,307) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 0.9% (0.6% of Total Investments) MUNICIPAL BONDS – 0.9% (0.6% of Total Investments) Tax Obligation/General – 0.9% (0.6% of Total Investments) $ 3,000 Prince George’s County, Maryland, General Obligation Consolidated Public Improvement No Opt. Call AAA $ 3,108,811 Bonds, Series 2014B, 5.000%, 12/01/16 $ 3,000 Total Short-Term Investments (cost $3,108,811) Total Investments (cost $501,943,118) – 151.7% Floating Rate Obligations – (4.4)% Variable Rate MuniFund Term Preferred Shares, at Liquidation Preference – (47.9)% (8) Other Assets Less Liabilities – 0.6% Net Assets Applicable to Common Shares – 100% $ 348,650,804 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $— Common Stocks — — Short-Term Investments: Municipal Bonds — — Total $— Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of February 29, 2016, the cost of investments was $488,208,578. Gross unrealized appreciation and gross unrealized depreciation of investments as of February 29, 2016, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. As of, or subsequent to, the end of the reporting period, this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has ceased accruing additional income on the Fund’s records. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. On November 28, 2011, AMR Corp. (“AMR”), the parent company of American Airlines Group, Inc. (“AAL”) filed for federal bankruptcy protection. On December 9, 2013, AMR emerged from federal bankruptcy with the acceptance of its reorganization plan by the bankruptcy court. Under the settlement agreement established to meet AMR’s unsecured bond obligations, the bondholders, including the Fund, received a distribution of AAL preferred stock which was converted to AAL common stock over a 120-day period. Every 30 days, a quarter of the preferred stock was converted to AAL common stock based on the 5-day volume-weighted average price and the amount of preferred shares tendered during the optional preferred conversion period. Variable Rate MuniFund Term Preferred Shares, at Liquidation Preference as a percentage of Total Investments is 31.6%. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. (WI/DD) Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Maryland Premium Income Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 29, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 29,2016
